Case 2:18-cr-00037-NBF Document 20 Filed 03/04/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ) Criminal No. ![%-37

V. ) Judge Nora Barry Fischer
. . ih
ALEXANDRA S PANDAS ) Magistrate Judge Lisa Lenihan

MAGISTRATE JUDGE'S REPORT OF ARRAIGNMENT

 

Defense Counsel: SAmMES HW. KeAu 5 AUSA: — Charles Ebhorle

 

1. Date of arraignment: 3/1/14

2. Defendant is: XX. incarcerated.
on bond.
3. Defendant entered a plea of NOT GUILTY . Xo
X 5
v
4. The parties were advised that all pretrial motions must be filed within fourteen (14) days. \s yh wl
Voce
5. A Rule 16 conference: has been held X_ has not been held. Ww x
» e
6. Discovery is: completed x not completed. Q \
V/
ne)

7. Defendant has requested to be tried by: xX Jury non-Jury.

8. All parties have been advised that the matter:
____ has been scheduled for trial for
____ has not been scheduled for trial.
Xx has not been scheduled for trial, but will be notified.

 

 

9, Estimated trial length for: 1) Government: | WEEK
2) Defendant: 5S DAYS
10. Defendant has been processed by US Marshal.

X__ has not been processed by US Marshal, but has been advised to
be processed.

s/Lisa Pupo Lenihan
United States Magistrate Judge

 

cc: Judge Fis eh ur .

f:\wpdocs\order. fxc\armt_94.

 

 
